Exhibit 10.17


AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (this "Agreement") is made and
entered this 12th day of June, 2013 (the “Effective Date”) between AnythingIT,
Inc., a Delaware corporation whose principal place of business is 17-09 Zink
Place, Unit 1, Fair Lawn, NJ  07410 (the "Corporation") and Vlad Stelmak, an
individual whose address is c/o 17-09 Zink Place, Unit 1, Fair Lawn,
NJ  07410  (the "Executive").


RECITALS


WHEREAS, the Corporation and the Executive are parties to that certain Executive
Employment Agreement dated June 28, 2010, as amended on July 24, 2012
(collectively, the “Employment Agreement”).


WHEREAS, the Corporation desires to extend the term of the Employment Agreement
and the Executive has consented to such extension.


NOW, THEREFORE, in consideration of the mutual agreements herein made, the
Corporation and the Executive do hereby agree as follows:


1.           Recitals.  The above recitals are true, correct, and are herein
incorporated by reference.


2.           Term.  Section 4 of the Employment Agreement be and hereby is
deleted in its entirety and replaced with the following:


4.           Term.  The Term of employment hereunder will commence on the
Effective Date and end on July 1, 2015 and may be extended for additional one
(1) year periods (each a "Renewal Term") by written notice given by the
Corporation to the Executive at least 60 days before the expiration of the Term
or the Renewal Term, as the case may be, unless this Agreement shall have been
terminated pursuant to Section 6 of this Agreement.


3.           No Other Amendments.  Except as set forth herein, all other terms
and conditions of the Employment Agreement remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed this Agreement as of date set
forth in the first paragraph of this Agreement.
 

Witness:    THE CORPORATION:                 AnythingIT, Inc.            
 
 
By:
/s/ David Bernstein        
David Bernstein, Chief Executive Officer
            Witness:    THE EXECUTIVE                                      
/s/ Vlad Stelmak
        Vlad Stelmak            